United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3670
                                  ___________

Sandhills Cattle Feeding, Inc.,         *
a Nebraska Corporation,                 *
                                        *
            Plaintiff,                  *
                                        *
       v.                               *
                                        * Appeal from the United States
Jeffrey Younkin,                        * District Court for the District
                                        * of Nebraska.
            Defendant,                  *
                                        *      [UNPUBLISHED]
Jeffrey Younkin,                        *
                                        *
            Third-Party Plaintiff/      *
            Appellee,                   *
                                        *
BCD Farms, Inc., Ben Danelson,          *
Connie Danelson,                        *
                                        *
            Third-Party Defendants/     *
            Appellants.                 *
                                   ___________

                             Submitted: November 16, 2005
                                Filed: March 15, 2006
                                 ___________

Before ARNOLD, BEAM, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.
       In the underlying action Sandhills v. Younkin, Sandhills Cattle Feeding, Inc.,
sued Jeffrey Younkin for issuing a check to Sandhills on which Younkin stopped
payment. In that action, Younkin brought a third-party claim against BCD Farms, Inc.
and Ben and Connie Danelson seeking indemnity for any judgment entered against
Younkin. A bench trial was conducted on August 30 and 31, 2004. The district
court1 concluded that Younkin owed Sandhills $92,120.99 and that BCD Farms was
required to indemnify Younkin, its agent, for any amounts paid by Younkin on the
judgment. The court denied Younkin recovery from the Danelsons personally.

      Neither party disputes the findings of fact set forth in the trial court's order.
Rather, BCD Farms claims that the court erred in its legal conclusions based upon the
evidence presented. BCD Farms claims that Younkin was neither its agent nor was
he authorized by BCD Farms to tender a check and stop payment to Sandhills for the
removal of BCD Farms' cattle from Sandhills on December 31, 2001. Accordingly,
BCD Farms argues that it should not be required to indemnify Younkin for any
amount he pays Sandhills.

       Having carefully reviewed the record, briefs and applicable law, we agree with
the district court's assessment of the issues. Because we have nothing to add to the
thorough and well-reasoned analysis of the court, we affirm without additional
discussion. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable David L. Piester, United States Magistrate Judge for the
District of Nebraska, sitting by consent of the parties pursuant to 28 U.S.C. § 636(c).


                                         -2-